Citation Nr: 0012884	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  98-17 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming


THE ISSUE

Entitlement to special monthly compensation based on loss of 
use of a creative organ, due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The appellant had active military service as a mechanic in 
the Navy, from March 1973 to March 1977.  He was credited 
with one year and twelve days of foreign or sea service.  He 
received no combat awards or decorations, and his sole medal 
was the National Defense Service Medal.  In other words, he 
was not provided any award that would indicate service in the 
Republic of South Vietnam.

In May 1996 the appellant filed a claim for service 
connection for depression secondary to service-connected 
disability; loss of sexual function due to service-connected 
disability; and increased rating for lumbosacral strain.  An 
October 1996 rating action denied service connection for an 
acquired psychiatric disorder, and continued the 40 percent 
evaluation for lumbosacral strain.  The appellant was so 
informed in October 1996, to include his appellate rights.  
No action was taken on the sexual dysfunction issue.  

The RO, in May 1998 proposed to decrease the 40 percent 
evaluation for the service-connected back disability.  A 
September 1998 Hearing Officer decision continued the 40 
percent rating for the back disability.  As there was no 
change in the rating, and the appellant did not specifically 
request an increased evaluation, there is no increased rating 
issue before the Board.

In June 1998 the appellant wrote that he wished to file a 
claim for service connection for depression secondary to 
service-connected back disability.  He was subsequently 
informed of the requirement for new and material evidence to 
reopen his claim.  Also in June 1998, the appellant filed a 
claim for sexual dysfunction, and he again noted his 
depression.  By rating action in September 1998, the 
appellant was informed that service connection for depression 
was denied as not well-grounded, and that the claim for 
special monthly compensation based on loss of use of a 
creative organ dues to service-connected disability was 
denied as not well-grounded.  

The appellant filed a notice of disagreement (NOD) for the 
denial of service connection for loss of use of a creative 
organ, in October 1998, and a statement of the case (SOC) was 
issued in October 1998.  A VA Form 9 signed by the appellant 
was submitted in late October 1998.  The form was blank as to 
any arguments or the issue appealed.

It was stated in hearing testimony in November 1998 that the 
testimony was to constitute a NOD on the issue of service 
connection for depression secondary to back disability.  A 
SOC was issued on service connection for depression secondary 
to back disability, in December 1998.  There is no record of 
a substantive appeal filed to the denial of depression 
secondary to back disability, and this issue is not before 
the Board at this time.  38 C.F.R. §§ 19.32, 20.200 (1999).

In November 1998 the appellant filed a claim for service 
connection for disability of the cervical spine, secondary to 
service-connected back disability.  This claim was denied by 
rating action in November 1999.  There is no record of a NOD 
for this issue and it is not before the Board at this time.  
38 C.F.R. § 20.200 (1999)


FINDINGS OF FACT

There is no competent medical evidence of sexual dysfunction, 
or a relationship between the appellant's reported sexual 
dysfunction and his service-connected lumbar strain.


CONCLUSION OF LAW

The appellant's claim for special monthly compensation based 
on loss of use of a creative organ, due to service-connected 
lumbar strain, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence).  Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1997) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  Id.

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In Rabideau v. Derwinski, 2 Vet. App. 141 
(1992), the Court held that the failure to demonstrate that a 
disability is currently manifested constitutes failure to 
present a plausible or well-grounded claim.


Factual Background

The appellant was service connected for low back syndrome in 
July 1977, and a 10 percent evaluation was assigned.  In 
January 1979, a 20 percent rating was assigned for a disorder 
characterized as "chronic lumbar strain with probable 
herniated disc (formerly low back syndrome)".  A rating 
action in June 1993 assigned a 40 percent evaluation for 
lumbar strain.  

In May 1996 the appellant reported that sexual activities 
were non-existent because of pain, lack of sleep, and 
depression.  VA outpatient clinic records for 1995 were 
submitted in support of his claim.  In May 1995 he complained 
of no sleep due to back and shoulder pain.  On a mental 
health evaluation in June 1995 he reported being a "combat 
veteran."  In July 1995 he continued to complain of sleep 
problems, reporting sleep disturbance starting when he was 10 
years old and his father threatened to beat him up while he 
was sleeping.  He was consuming 18 cups of coffee a day.  He 
also stated that he had nightmares about fighting, and 
"Vietnam" made his sleep problem worse.  Later in July he 
reported that his nightmares consisted of dreaming about his 
father beating him or being in the "jungles of Vietnam."  
In August his reported nightmares were about hand-to-hand 
combat, and arguing and fighting with his father.  In late 
August he was sleeping 7 hours a night, and drinking only 2 
cups of coffee before noon.  The records contained no 
reference to sexual dysfunction.

VA psychiatric examination was conducted in July 1996.  He 
described having a good relationship with his wife, and made 
no mention of any sexual problems.  It was noted that because 
of her work schedule she did go to bed much earlier than the 
appellant, who was not working.

The appellant was provided neurology evaluation in regard to 
chronic right leg numbness and low back pain, in July 1996.  
When asked about urinary incontinence, he claimed that he had 
trouble ever since his fall in service, in 1976.  On further 
questioning this "supposed incontinence" was limited to 
dribbling anywhere from one to ten drops of urine after he 
finished urinating.  It was recorded that his examination was 
markedly nonphysiologic, and the supposed reduction of all 
sensory modalities in all dermatomes of the right leg simply 
could not be explained on the basis of an L4-5 disc 
herniation.  It was noted that the examiner was unable to 
find any test results in the veteran's file that actually 
supported  L4-5 disc herniation.  No actual records of 
electromyography were found.  The examiner did not find any 
evidence of any clear test results that supported a diagnosis 
of disc rupture.  

A March 1998 back examination included the assessment of mild 
degenerative joint disease of the spine, with significant 
malingering for secondary gain.  

The appellant and his spouse provided testimony concerning 
his back in June 1998.  There was no reference to sexual 
dysfunction.  

Received in June 1998 was a copy of private physical 
examination in February 1998, by W. Couch II, M.D..  The 
appellant's past surgical history included left orchiectomy 
following left testicular torsion and infarction, and a 
vasectomy.  It was incidentally noted that the claimant 
reported service in Vietnam.  On genitourinary system review, 
the appellant reported occasionally difficulty with 
intercourse, and right testicular pain.  He occasionally had 
rotation of the right testicle, and had to manually rotate it 
to prevent a torsion.  The assessment was that physical exam 
findings were mostly subjective with respect to his lumbar 
spine, where tenderness was noted.  

The appellant, in a statement in June 1998, reported that 
because of back pain he was unable to have intimate relations 
with his spouse, and unable to maintain an erection.  

Received in support of his claim in June 1998, were copies of 
VA clinic records from 1996 to 1998.  Records in mid June 
noted complaints of sexual dysfunction.  Received in November 
1998 were clinic records from July to November 1998.  In 
November it was reported that in April 1994, there was a 
question of left testicular cancer, found to be a benign 
tumor, and a vasectomy was performed in 1994.  Impotence was 
also noted, with no etiology.  

Hearing testimony in November 1998 primarily addressed an 
issue not before the Board.  There was reference to sexual 
dysfunction, and the appellant reported that he had not been 
told what was causing it, and it had been going on for some 
time.  In the last 3 years he had intimate relations with his 
wife about 4 times.  The only diagnosis was sexual 
dysfunction due to depression, Transcript (T.) pp. 4, and 8.  
His problem started 3 years before with not being able to 
maintain an erection, T. p. 9.  The appellant was informed 
that absent a diagnosis and medical opinion as to the cause, 
the claim would be denied, T. p. 10.  

VA examination of the lumbar spine in July 1999, resulted in 
the impression of herniated nucleus pulposus at L3-L4, and 
L4-L5, "by history"; degenerative arthritis of the lumbar 
spine, by history, x-rays negative; and chronic pain of the 
low back.


Analysis

As noted above, there are three elements that must be 
satisfied with competent evidence, in order to have a well-
grounded claim.  First, there must be competent medical 
evidence of a current disability, and second, there must be 
evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  The 
third element is a nexus between the in-service injury or 
disease and the current disability.  A well-grounded claim 
for service connection could also be established with 
competent medical evidence causally linking a current 
disability to an already service connected disability.  In 
regard to the veteran's claim for sexual dysfunction, he does 
not have such a relevant diagnosis by any party with medical 
expertise, and the claim fails on lack of the first element.  
"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

While the appellant insists that his sexual dysfunction is 
related to his service-connected back pain and sleep problems 
related to that pain, he has not submitted any competent 
medical evidence establishing a medical diagnosis of sexual 
dysfunction causally linked to service connected back pain 
and sleep deprivation.  There is no showing in the record 
that the veteran possesses the medical expertise to determine 
the etiology of his various medical symptoms or their 
relationship to service-connected disability.  Therefore, his 
lay assertions as to medical causation and diagnosis are of 
no probative value.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

A November 1998 record contains a reference to impotence as 
history provided by the appellant, and did not include any 
medical examination findings, test results, or other 
objective evidence of impotence.  Mere transcription of 
medical history statements does not transform the lay 
assertions into medical findings.  LeShore v. Brown, 8 Vet. 
App. 406 (1995).  Even if the notation of impotence could 
have been viewed as a diagnosis, there was no medical opinion 
as to the etiology of the impotence.  In hearing testimony in 
November 1998, on one hand the claimant reported that he had 
not been told the cause of his sexual dysfunction, and then 
he reported that there was a diagnosis of sexual dysfunction 
due to depression, for which he is not service connected.  He 
did not specify the physician that made such a diagnosis, and 
such hearsay medical evidence does not constitute medical 
evidence necessary for a well-grounded claim.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Finally, any duty to inform 
the appellant of the need to submit such medical evidence was 
discharged by the hearing officer and the notices he has been 
provided by the RO.

The Board further notes that the service administrative 
records contain not the slightest indication the veteran ever 
served in the Republic of South Vietnam or the waters 
adjacent thereto.  He has provided statements concerning his 
duties in service that make no reference to service in 
Vietnam.  On the other hand, the record is now littered with 
entries showing the veteran has told various VA and private 
medical providers that he served in Vietnam, or that he is a 
"combat veteran."  If the claimant has evidence to show 
that he served in Vietnam or that he participated in 
"combat", he would be well advised to provide it to the RO.  
If he does not, he is admonished that offering inaccurate or 
false reports as to such matters undermines his credibility 
and potentially may have a serious impact on any future 
claims for benefits. 


ORDER

As the appellant's claim for special monthly compensation 
based on loss of use of a creative organ is not well 
grounded, the claim is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 

